 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. D. Foods, Inc., d/b/a Deaktor'sFoodlandandAmalgamated Meat Cutters and Butcher Work-men of North America,Local 424,AFL-CIO. Case6-CA-3813November 17, 1967DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSBROWN AND JENKINSOn August 24, 1967, Trial Examiner WilliamSeagle issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor practicesand recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Healso found that Respondent had not engaged in cer-tain other unfair labor practices alleged in the com-plaint and recommended the dismissal of such al-legations. Thereafter, Respondent filed exceptionsto the Trial Examiner's Decision and a supportingbrief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions' of the Trial Examiner.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM SEAGLE, Trial Examiner: Upon a charge filedon January 6, 1967, an amended charge filed on February17, 1967, a second amended charge filed on March 24,1967, and a complaintissued onMarch 30, 1967, by theRegional Director of Region 6, I heard this case at Pitts-burgh, Pennsylvania, on May 25 and 26, 1967.It is alleged in the complaint that the Respondent vio-lated Section 8(a)(3) and (1) of the Act. The principalissue in the case is whether the Respondent discrimina-torily discharged Violet O'Conner, one of its employees.At the close of the taking of testimony at the hearing,counsel for the General Counsel and for the Respondentpresented oral argument, and subsequent to the hearing,counsel for the Respondent also filed a brief.Upon the record so made, and in view of my observa-tion of the demeanor of the witnesses, I hereby make thefollowing findings of fact:1.THE RESPONDENTThe Respondent, E. D. Foods, Inc., d/b/a Deaktor'sFoodland, is a Pennsylvania corporation which maintainsits principal office at Pittsburgh, Pennsylvania, and whichis engaged in the operation of a retail food store. Its grosssales since it was opened for business on November 30,1966, have been in excess of $20,000 a week, and are ex-pected to exceed $500,000 during the 12-month periodending November 30, 1967. It is further anticipated thattheRespondent's purchase of goods directly and in-directly from points outside the Commonwealth ofPennsylvania,which since November 30, 1966, haveaveraged in excess of $1,000 a week, will be in excess of$50,000 during the 12-month period ending November30, 1967.The Respondent admits that at all material times it hasbeen an employer engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act, and I so find.It.THE LABOR ORGANIZATION INVOLVEDORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow, and hereby orders that the Respondent, E.D. Foods, Inc., d/b/a Deaktor's Foodland, Pitts-burgh, Pennsylvania, its officers, agents, succes-sors,and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order, as somodified.In paragraph 1(c) of the Recommended Orderand the third indented paragraph of the Appendix,delete "inany like or related manner" and sub-stitute therefor "in any other manner."'After recommending a broad form of cease-and-desist order, the TrialExaminer inadvertently drafted his Order,paragraph I (c), in narrow form.Therefore,we have modified the Order to correspond to the Trial Ex-aminer's recommendations.Amalgamated Meat Cutters and Butcher Workmen ofNorthAmerica,Local 424, AFL-CIO (hereinafterreferred to as Local 424), is a labor organization withinthe meaning of Section 2(5) of the Act.Ill.THE UNFAIR LABOR PRACTICESThe Respondent is a family-type corporation andHarry Deaktor has been in the supermarket business fora long time.To trace the history of the Deaktor familybusiness, it is necessary to go back at least to a supermar-ket known as the Star Market, which, the record shows,was in existence at least as far back as 1952. Harry Deak-tor had an ownership interest in the Star Market but, ap-parently, after it was sold to his father and his cousin, itsname was changed to Stop-and-Shop. A few years ago,the building in which Stop-and-Shop was located wastakenforanurbanredevelopmentprojectanddemolished, and Harry Deaktor's father moved the busi-ness to Federal Street on the north side of Pittsburgh inorder to provide an additional year's employment for itsemployees. When Stop-and-Shop was finally closed downlate in 1966, Harry Deaktor and his wife Edith decided to168 NLRB No. 48 E. D. FOODS, INC.293open the new supermarket involved in the presentproceeding; i.e.,Deaktor's Foodland. The precise in-terest of Harry Deaktor and his wife in this business doesnot appear but Harry Deaktor described himself only asitsoperating head,and, since he is only secretary-trea-surer of the corporation while his wife is its president, itis a fair assumption that Edith Deaktor is the majoritystockholder. It should be noted, however, that unlike herhusband Edith Deaktor has had no previous experiencein running a supermarket.Before opening Deaktor's Foodland, Harry Deaktordecided to employ three of the Stop-and-Shop em-ployees:Wendell Fouzer, Kenneth McKee, and VioletO'Conner. While they were working for Stop-and-Shop,there had been a union shop in effect under a contractbetween the owners and Local 424, the Charging Party inthe present proceeding, and so the three employees whomHarry Deaktor hired to work at Deaktor's Foodlandwere members of Local 424. Harry Deaktor was aware,of "course, of their membership in Local 424 when hehired them. It is also worthy of note that these three Stop-and-Shop employees were hired as of November 1, 1966,although Deaktor's Foodland, the new store, was not tobe opened for business until November 30, 1966. Ap-parently, the new employees worked, however, to get thenew store ready for business. The reason for the early hir-ing of these three employees was to avoid any hiatus intheir employment between the closing of Stop-and-Shopand- the opening of Deaktor's Foodland.IIt isfair to sur-mise that the special consideration that was accorded tothem was due to the fact that they were not only old buttrusted employees toward whom their Employer felt aspecial sense of responsibility.McKee and Fouzer hadbeen in the employ of Harry Deaktor since 1952 and1955, respectively, and had worked both for Star Marketand Stop-and-Shop, and O'Conner had been working atStop-and-Shop since July 1959.2McKee and Fouzerwere hired as comanagers of the Deaktor Foodlandgrocery department while O'Conner was hired as headcashier of the store at an increased salary although shehad been only one of the cashiers at Stop-and-Shop. AtDeaktor's Foodland, she received $2.10 an hour whilethe assistant cashier received$2 an hour and the rank-and-file cashiers received only $1.50 an hour.McKee andFouzerwereminorsupervisoryemployeesbutO'Conner, although head cashier, was not rated as a su-pervisory employee within the meaning of the Act.3Considering that Star Market and Stop-and-Shop hadbeen union shops, it is not at all surprising that Deaktor'sFoodland should have attracted the organizing ambitionsof the laborunions in the area, includingLocal 424, whichhad had a union-shop contract with Stop-and-Shop. In-deed,the organizing efforts commenced before Deaktor'sFoodland had even opened for business.On November 29, which was the day before the open-ing, two organizers for the RetailClerks Local 1407 ap-proached O'Conner in an aisle of the store and asked herto pass out authorization cards for them. She took thecards but she was in a quandary as to what to do withthem. Consequently, she "took the cards to Edith Deaktorand asked the latter what to do with them. Edith Deaktortold her to rid of the organizers but Harry Deaktor,who was present during the conversation, told O'Connerthat she could not do what his wife had directed and to goahead and pass out the cards. O'Conner did so but noneof the cards were ever returned to her.During the week after the store opened for business,Fouzer,McKee, and Robert John Berardo, who wasproduce manager of the store and like Fouzer and McKeea supervisory employee, made contact with Local 424, ofwhich all three of them were members. Fouzer obtainedsome Local 424 authorization cards, and turned themover to Berardo, who put them in a drawer in the producedepartment, and told the produce department employeesthat the cards were there. Some of these employeessigned the cards and also left them in the drawer. Berardoengaged in this organizing effort,although Edith Deaktor,who had observed the Local 424 organizers in the store,had directed him to tell his produce department peoplenot to join a union,and he had passed this word on tothem. Edith Deaktor had also told Berardo on another oc-casion that she did not want a union and that she did notwant him to sign a union authorization card. This conver-sation between Edith Deaktor and Berardo had beenoverheard by Karen Graves, one of the cashiers.About thissame time,Walter Leicher,who is presidentof Local 424,and Michael Betzold,the general organizerof the Union, had been in the store and talked to McKeeabout passing out authorization cards but he had left nocards with the latter on this occasion. Betzold, accom-panied by another union representative by the name ofNackyocka, had also paid a visit to the store and talked toHarry Deaktor about recognizing Local 424 but the latterhad told them that there was another union circulating inthe store, and that he had received legal advice to the ef-fect that when confronted with such a situation he shouldremain neutral.4It seems thatHarryDeaktor expressedsomething of the same sentiment to McKee in a conversa-tion in which he told the latter that, if he had his,choice,hewould take either Local 424 or Local 1407 inpreference to Local 590. It is not clear, however, whetherthis referred to a Local 590 of the Retail Clerks or of theAmalgamated Meat Cutters.Under date of December 6, 1966, Leicher wrote a one-sentence letter to Deaktor reading as follows:"This is toinform you that we will meet you at your office onThursday, December 8, 1966 at 10 a.m. fornegotiationson a contract." Apparently no reply was made to thisletter,nor does it appear that the visit was made unless itwas the visit made by Betzold and Nackyocka, which oc-curred about this time.On December 13, 1966, however, Leicherand Betzoldpaid another visit to Deaktor's Foodland. On this occa-sion, they had authorization cards with them and talkedtoMcKee and O'Conner about distributing them. Theunion representatives handed the cards to McKee but hewas too busy to distribute them and asked O'Conner todo so,and she passed the cards out, mostly to the girlswho were running the cash registers, and who signedthem immediately. After passing out the cards, O'Conner'As Edith Deaktor explained it, they were put on the payroll, "eventhough the store was not even opened,just to keep them so that they couldafford to support their families in the interim because they were going towork for us."2Harry Deaktor must have been mistaken in testifying that VioletO'Conner had also worked for Star Market, for this is contrary to her ownclear testimony.8TheRegionalDirector so found in the subsequent representationproceeding initiatedby Local 424on December 16, 1966'HarryDeaktor incorrectly testified on direct examination that heknew at this time that two unions were seeking an election.A representa-tion petition was not filedby Local 424until December, 16, 1966. 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDwent to the office to put the pen that she had used in hercard signing back in her purse. The Deaktors were in theoffice at the time, and, since the office was only a slightlyraised platform enclosed by glass from which the frontend of the store where the cashiers were located was visi-ble, they had been able to observe O'Conner's activities.When the latter came into the office, Harry Deaktor re-marked to her that "this union organization was taking uptoo much of his time." Later, when McKee was in thefront end of the store where the office was located, HarryDeaktor asked him what the union was doing in the store,andMcKee informed Harry Deaktor that the unionrepresentatives had brought authorization cards in to besigned and that he had turned them over to "Vi"O'Conner to pass out.In another conversation on December 13, O'Conneralso told Harry Deaktor that Local 1407 of the RetailClerks had been pestering her and the latter remarkedthat "Local 1407 was a good union, too." O'Conner'sreply to this remark was that "maybe it was." A few dayslaterBetzold came into the store again and askedO'Conner how things were going, and she replied: "Allright." But, so far as O'Conner was concerned, things didnot turn out all right at all, for on December 27, 1966, shewas discharged.Ever since December 13, the day that she had dis-tributed the authorization cards of Local 424, O'Connerhad noticed a change in the attitude of the Deaktorstowards her. Prior to this date, she had found the Deak-tors to be very cordial. They had complimented her onher work, told her how efficient she was, and what a goodjob she was doing. But now, when either of the Deaktorswould walk past her in an aisle, he or she would ignoreher. She also found herself locked out of the office whereshe was supposed to do a good deal of her work.Finally, on December 27, about 15 minutes before shewas ready to leave her work for the day, Edith Deaktorapproached O'Conner in an aisle where she was dustingshelves, and asked if she could talk to her. O'Conner ac-companied Edith Deaktor to her office, which was on thesecond floor,5 and the latter remarked that she hadproblems. O'Conner had no idea what Edith Deaktor wastalking about but she soon found out. When they reachedher office, her Employer remarked that she did not knowwhether it was her misunderstanding or O'Conner's butshe thought that the latter was supposed to be workingprimarily in the office, and the office was a mess, and thatO'Conner was incompetent and did not know what shewas doing. O'Conner asked Edith Deaktor why she didnot just put her on the cash register if she was doing sucha poor job in the office. But Edith Deaktor replied thatthis would be a demotion, which would be humiliating toher, and that she did not wish to humiliate her.AlthoughO'Conner had testified that she wasdischarged by Edith Deaktor, and it is clear from hertestimony that Harry Deaktor was not present during thedischarge interview, Harry Deaktor testified that he waspresent and participated in the discharge. Thus, hetestified:Q.Who discharged Mrs. O'Conner?A.Mrs. O'Conner was discharged by both Mrs.Deaktor and myself.Q.Were you present at the time she wasdischarged?A.Yes, I was.Q.Did you engage in the conversation?A. I engaged in the conversation.Edith Deaktor, whether knowingly or unknowingly, con-tradicted her husband, however, and testified that he wasnot present at the time of the discharge- "he wasn'tsitting -there at the time" was the way she put it- and thathe did not get to talk to O'Conner until after she had beendischarged.Perhaps this explains why, when Harry Deaktor wasasked "why Violet O'Conner was discharged," he repliedthat she "was discharged" for the following reasons,which he proceeded to enumerate as follows:Number one. She was insufficient in the making upof her reports.Number two. She failed to adhere to orders givenby me.Number three -But then Harry Deaktor never got to explain or evenmention what "Number three" was. He became mark-edly abstracted, and when reminded that there was a"Number three," he finally declared that "Number one"and "Number two" would cover it.It is apparent that Harry Deaktor's two reasons arebroad and almost all-inclusive, and in the remainder of histestimony concerning O'Conner's discharge he attemptedto provide a bill of particulars. But first he attempted tofurnish an outline of O'Conner's duties, and made men-tion of the fact that on December 12, he had given a writ-ten list of her duties to O'Conner, in order to "clarify herjob" and get her to "perform it in a better position thanwhat she was performing it at that particular time." Thelist consisted of two small sheets of paper,6 and on thefirst of these sheets were enumerated the following du-ties:1.Schedule the breaks for all checkers.2.Schedule the re-stocking as required.3.You call for baggers as required.4.You move in on any drawer & activate aregister as demands require.5.You revise checker schedules throughout theweek by consulting me.-6.Lunch hours are your jurisdiction.7.Pick-ups, as required [this referred, to thebringing of money accumulated in the cash registersto the office].8.Cash checks as required.-9.Handle office-as required.On the second sheet there were listed these two addi-tional duties:1.Channel traffic in front of checkouts [thismeant steering a customer towards a cashier whowas not busy].2.Add up Refund Forms.In attempting to specify O'Conner's deficiencies andderelictions as an employee, Harry Deaktor mentionednone prior to December 13, the day on which she passedout the Local 424 authorization cards. Both he and EdithDeaktor complained most about alleged mistakes madeby O'Conner in preparing the daily store reports which,This was an office in addition to the storeofficeThesecond floor of-fice was being completed at the timeof O'Conner's discharge.6They are inevidenceas G C.Exh. 4. E. D. FOODS, INC.295apparently, were intended to reflect the sales made in thevarious departments of the store. According to the Deak-tors, the mistakes consisted of crediting the grocery de-partment with meat department sales, and the mistakesnecessitated that they stay up until 3 a.m. in order to cor-rect them.When these mistakes were made presents,however, something of an enigma. Harry Deaktortestified both that the mistakes were made in the week ofDecember 11 and in the week of December 18. If themistakes were actually made and they were made in theweek of December 11, Harry Deaktor in effect cor-roborated the testimony of O'Conner that she wasrestricted in her use of the office immediately afterpassing out the Local 424 authorization cards, for hetestified that her use of the office was restricted after shehad made the mistakes in the daily store reports. It is alsoapparent from his testimony that he exaggerated the ex-tent to which he and his wife had to burn the midnight oilto correct the alleged mistakes, for he testified that theywere made three times in the week in question, and thenrevealed that the Saturday report of that week was ac-tually correct, thus leaving only two reports that had to becorrected, rather than three. Even more baffling is thefact that the preparation of the daily store reports is notincluded in the supposedly exhaustive list of O'Conner'sduties which was given to her on December 12. HarryDeaktor was specifically asked whether the list effectedany change in O'Conner's duties, and replied in the nega-tive; he was also specifically asked whether there\was anymention in the list of preparing the daily store reports, andhe conceded that this duty was not included in the list; healso testified that O'Conner did the daily store reports inthe office after closing time. From all this it is fair to as-sume that O'Conner had just undertaken the preparationof the reports for the first time as an extra chore. Con-sidering that the store was new, and that even HarryDeaktor and his wife, as well as O'Conner, were thenreceiving instructions in store management from one oftheDeaktor Foodland's wholesalers, known as FoxGroceries, it would hardly be surprising that there shouldbe some confusion and that some mistakes should be tem-porarilymade. Harry Deaktor himself revealed in histestimony, moreover, the source of the mistakes in thepreparation of the daily store reports. It seems that whatO'Conner is supposed to have done was not really tocredit the grocery department withmeatdepartment salesbut withdelicatessensales, and there could certainly bea difference of opinion whether in the operation of a su-permarket delicatessen fell in the category of meat. Ifconfusing the two categories was a mistake, it would notseem to have been unpardonable. -Harry Deaktor further testified that after he and hiswife had exhausted themselves in correcting the mistakesin O'Conner's reports they came in one morning to findthat she had failed to arrange for the checkers to get their10-minute morning breaks, and later that same day whenitwas already 12:30 p.m., he found that she had alsofailed to start the checkers' lunch periods. Harry Deaktoralso related that on Thursday, Friday, and Saturday,December 22, 23, and 24, O'Conner fell far behind theassistant cashier, whose, name was Margery Riehl, in"taking off' the registers; i.e., in totaling the sales shownon the cash registers. Margery Riehl's total was $4,544,while O'Conner's total was only $2,149. It seems thatthis drop in productivity was one of the two last strawsleading to O'Conner's discharge, although, again, "takingoff' the registers is not included in the list of O'Conner'sduties. The other was her failure to punch her time in andout, despite Harry Deaktor's directive to her that she doso.He himself attributed this conduct, however, to thefact that she was sulking because he and his wife had justdecided the week before Christmas to relieve her of allher other duties and put her on the middle cash register tohelp the other checkers with their pricing during theChristmas rush.The Christmas rush and the multifarious nature ofO'Conner's duties may well account for the fact that sheslipped up once in scheduling the morning break and thelunch hour. As for her allegedly low productivity in "tak-ing off' the cash registers during the last 3 days beforeChristmas, this, too, may well have been due to the pres-sure of her other duties, which would interfere with hersingle-minded concentration on the cash registers. Theassistant cashier, on the other hand, would not be sub-jected to these pressures and distractions. Harry Deaktorwas finally forced to admit, in addition, that during one ofthe 3 days Margery Riehl and O'Conner worked on dif-ferent shifts, and that, because of the difference in thevolume of business during the respective shifts, no truecomparison in productivity would be possible. It is highlyinteresting, moreover, that Harry Deaktor, in comparingthe productivity of Riehl and O'Conner was able to statepreciselywhat hours each had worked during these 3 par-ticular days, which he would hardly have been in a posi-tion to do if, as he claimed, O'Conner was not punchingthe timeclock. Finally, if O'Conner after being demotedfrom her job as head cashier, which, in effect, was whathappened when she was put on a cash register, was sulk-ing a little, her attitude would be readily understandable.Her demotion would hardly be consistent, furthermore,with the position taken by Edith Deaktor that she wouldrather fire O'Conner than demote her.Despite all his complaints about O'Conner, HarryDeaktor did not deny, when faced with the question, thathe may on occasion have told her that she was a goodworker.He could hardly conceal, moreover, hisknowledge of her great experience as a cashier in the veryact of attempting to explain her demotion. He declaredthat she was put on the middle register during the weekbefore Christmas because of her "vast experience" whichwould enable her to transmit prices to the other checkers.Although Edith Deaktor had no kind words for O'Conneras a supermarket worker, she admitted to a sneaking ad-miration for her as a person. Indeed, she called her "a fineperson," and "a nice human being." It was simply, sheexplained, that she was incompetent as a head cashier,and she had to go. Although she advanced in general thesame reasons as her husband for discharging O'Conner,Edith Deaktor went further than he did in stressing thedeliberate character of O'Conner's alleged misconduct."Sherefusedto do her job," Edith Deaktor declared."She woulddeliberatelydo things that my husband toldher not to do, like taking one girl and putting her on threeregisters the same day." (Emphasis supplied.)If there is any substance to the testimony of the Deak-tors that Violet O'Conner was incompetent as a headcashier, I am satisfied that the degree of her incom-petence was not the cause of her discharge. The key tothe evaluation of the Deaktors' evidence is their per-sistent denial that they knew anything at all about thepassing out of the Local 424 authorization cards byO'Conner, or that anybody told them that, coupled withEdith Deaktor's further denial that she told Berardo to 296DECISIONSOF NATIONALLABOR RELATIONS BOARDtell the employees in the produce department not to jointhe Union.These denials of any knowledge of union activity, ex-cept for the receipt of the union's letter of December 6,are inherently incredible.Considering that Harry Deak-tor had long years of experience with unions and knewhow they operated; that he had hada union-shop contractwith Local 424 and knew that the three old employees,O'Conner, Fouzer, and McKee, whom he had hired forhis new store, were members of Local 424; that the weekafter the store opened, which was before O'Connerpassed out the authorization cards for Local 424, he had,admittedly, received a visit from two representatives ofLocal 424 whohad informed him of their interest in or-ganizing the new store;and, finally, that the front end ofthe store,intowhich any union representatives wouldcome, was plainly visible from the glass cage that con-stituted the store office,it isdifficult indeed to believethat the Deaktors were wholly ignorant that any union ac-tivitywas under way. In pretending to ignorance, theywere attempting to deny not only the testimony ofO'Conner, who was of course, an interested witness, butalso the testimony of McKee, Berardo,and KarenGraves, who had no direct interest in the outcome of thepresent proceeding.McKee and Berardo,to be sure, weremembers of Local 424 and McKee may have borne agrudge against Harry Deaktor because the latter had alsolater discharged him, but Berardo was still in the employof the Deaktors, and as a supervisory employee his in-terests were bound up with theirs. As for Karen Graves,the former cashier, who corroborated the testimony ofO'Conner andof Berardo,she, too,was no longer em-ployed at Deaktor's Foodland, and itis noteven shownthat she was a member of Local 424.Since the Deaktors testified falsely that they knewnothing about O'Conner's union activity, and otherwisedenied any union animus, it is apparent that they hadsomething to conceal,and that something was a dis-criminatory motive in the discharge of O'Conner. Havingtestified falsely in one respect,there is a basis for assum-ing that they also testified falsely in other respects, espe-cially when this testimony is so full of flaws. There maywell be applied here the ancient maxim,falsus in uno,fal-sus in omnibus.It is true that the evidence also shows that Harry Deak-tor himself had long dealt with unions and that he himselfdid not have a general union animus.He was willing, ap-parently, to deal with unions and to take,as he put it,eitherLocal 424 or Local 1407.If Harry Deaktor alonewere involved in the present case, and it was he, alone,who had discharged O'Conner, there would be a formida-bleobstacle to a finding of discrimination in herdischarge.But it was not Harry Deaktor but his wife,Edith Deaktor,who discharged O'Conner,and the unionanimus of Edith Deaktor is well established by theevidence. The freedom of Harry Deaktor from unionanimus does not, therefore,help the Respondent's case.The fact that Harry and Edith Deaktor were at logger-heads about the desirability of union organization goes along way toward explaining the ambivalence in their rela-tionship to O'Conner, and their differing attitudes towardher.Itisapparent thatHarryDeaktor was morefavorably inclined toward O'Conner than Edith Deaktor.This was based in the case of Harry Deaktor on hislonger association with O'Conner. He had manifested apersonal solicitude toward her as one of a group of em-ployees toward whom his family had owed a specialresponsibility, and he obviously had had a favorableopinion of her work. He would hardly have sought her outand hired her as head cashier in the new store,which wasundoubtedly a promotion,unless he had been convincedthat she was a highly desirable employee. Moreover,Harry Deaktor's opinion of O'Conner must be accordedthe greater weight,since Edith Deaktor had no previousexperience in the supermarket business,and was in a farless favorable position to make a judgment of an em-ployee's value.The question arises, therefore, whether in view of thisbackground, which shows that O'Conner was an old andvalued employee, when her tenure in the Deaktor enter-prises as a whole is considered, it is possible to credit heralleged fall from grace, which occurred immediately aftershe had passed out the Local 424 authorization cards.Coincidence has long arms,and perhaps,itwould bepossible to believe that,although she had performed wellin the job of cashier at Stop-and-Shop, she provedunequal to the more responsible and demanding job ofhead cashier,and, overwhelmedby itsmultifarious- du-ties, committed the mistakes and was guilty of the over-sights that were attributed to her by the Deaktors. Inview of her highly satisfactory employment history it isnot possible, however, to believe, except upon the theoryof demonic possession, that she would deliberately havedisobeyed orders and that she would even have refusedto punch the timeclock.Despite her supposed mistakes,when O'Conner came to the store with Betzold, the unionorganizer, a few days after her discharge, Harry Deaktorexpressed a willingness to reemploy her if his wife shouldnot object.Counsel for the Respondent argues that the list of du-ties that Harry Deaktor gave to O'Conner and to no otheremployee in the store on December 12, which was theday before she had passed out the authorization cards forLocal 424, makes it apparent that she lacked the ability tohandle the duties of head cashier.Actually,this argumentgoes beyond the testimony of Harry Deaktor concerningthe function of the list. He merely testified that he gaveO'Conner the list in order to clarify her job and to helpher to perform it better. As her job was new and the storewas new, and her duties were many,it isnot at all surpris-ing thatHarryDeaktor should have sought to helpO'Conner by giving her a list of her duties. This act can-not fairly be 'regarded as an expression of lack of con-fidence on his part in her abilities.It is apparent,moveover,that even after he gave her the list a considera-ble degree of confusion remained as to percisely what herduties were,for, as has already been pointed out, she wasrequired to prepare the daily store reports and to "takeoff" the registers although neither of these duties was in-cluded in'the list.As for HarryDeaktor's failure to giveany other employee a list of duties, this could hardly haveany significance, since there was no other employee whofell in the same category as O'Conner. After all, she alonewas head cashier, and there was, therefore,no reason,logically,why any other cashier should have been givena similar list. It is not shown that any other cashier, or forthat matter any other employee,had duties that in numberor extent were at all comparable to hers.Iam convinced that the cause of O'Conner's fall fromfavor immediately after her distribution of the authoriza-tion cards for Local 424, and of her discharge onDecember27, 1966,was her union activity. It is areasonable surmise that her discharge was delayed for 2weeks only because of the exigencies of the Christmasrush.It is also charged in the complaint,as amended at the E. D. FOODS, INC.297hearing, that the Respondent, through Harry Deaktor,committed three independent violations of Section8(a)(1)of the Act; i.e., (1) the surveillance of the union activitiesof Violet O'Conner, (2) the interrogation of employeesconcerning their union membership, sympathies, and at-titudes, and (3) the giving of an order to the employeesnot to join a union.The evidence relating to supporting the first two ofthese allegations does not seem to me to make out any in-dependent violations. Harry Deaktor was not particularlysubjectingO'Conner to surveillance when he saw herpassing out the authorization cards. He simply happenedto see her distributing the authorization cards when helooked out of the glass cage that constituted the store of-fice. It is not "surveillance" for an employer to observewhat he cannot help seeing. Harry Deaktor did askMcKee what the union representatives were doing in thestore after he saw O'Conner talking to them but McKeewas a supervisory employee, and Harry Deaktor'squestion related to the activities of the union representa-tives rather that to those of the employees. As for the or-dering some of the employees not to join a union, thisorder was issued by Edith rather than Harry Deaktor.Since this issue was fully litigated, however, a finding ofa violation may be made, notwithstanding the variancebetween allegation and proof.IV.THE REMEDYIn view of the serious, nature of the violation involvedin the discharge of Violet O'Conner, I shall recommenda broad form of cease-and-desist order, restraining theRespondent from infringing upon any of the rightsguaranteed to employees by Section 7 of the Act.To remedy the discharge of Violet O'Conner, I shallalso recommend, by way of affirmative relief, that theRespondent offer to her immediate and full reinstatementto her former or substantially equivalent position, withoutprejudice to her seniority or other rights and privilegespreviously enjoyed by her, discharging, if necessary, anynew employee hired subsequent to the date of herdischarge in order to replace her. I shall also recommendthat the Respondent make Violet O'Conner whole forany loss of pay she may have suffered by reason of herdischarge by payment to her of a sum of money equal tothe amount which she would normally have earned aswages from the date of her discharge to the date of theRespondent's offer of reinstatement, less her net earningsduring the said period. The amount of backpay is to bedetermined in accordance with the formula prescribed inF.W. Woolworth Company,90 NLRB 289, andinterestis to be computed on the amount so determined in ac-cordance withIsis Plumbing & Heating Co.,138 NLRB716.CONCLUSIONS OF LAW1.The Respondent, E. D. Foods, Inc., d/b/a Deak-tor's Foodland,is anemployer engaged in commerce, orin an industry affecting commerce, within the meaning ofSection 2(6) and (7) of the Act.2.Amalgamated Meat Cutters and Butcher Workmenof North America, Local 424, AFL-CIO, is a labor or-ganization within the meaning of Section 2(5) of the Act.3By ordering some of its employees not to join aunion, the Respondent has interfered with, restrained,and coerced its employees in the exercise of the rightsguaranteed to them in Section 7 of the Act, and hasthereby committed unfair labor practices affecting com-merce within the meaning of Section 8(a)(1) of the Act.4.By discharging Violet O'Conner, one of its em-ployees, on December 27, 1966, because she had en-gaged in union activities,the Respondent has committedan unfair labor practice affecting commerce, within themeaning of Section 8(a)(1) and(3) of the Act.RECOMMENDED ORDERUpon the entire record in this case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I recommend that the Respondent, E. D.Foods, Inc., d/b/a Deaktor's Foodland, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Amalgamated MeatCutters and Butcher Workmen of North America, Local424, AFL-CIO, or in any other labor organization of itsemployees, by discharging any of its employees, or in anyother manner,discriminating against them with respect totheir hire or tenure of employment or any term or condi-tion of their employment.(b)Ordering any of its employees not to join any laborunion.(c) In any like or related manner interfering with,restraining, or coercing its employees in the exercise ofthe rights guaranteed to them in Section 7 of the Act.2.Take the following affirmative action in order to ef-fectuate the policies of the Act:(a)Offer to Violet O'Conner immediate and full rein-statement to her former or substantially equivalent posi-tion, without prejudice to her seniority or other rights andprivileges, and make her whole for any loss of pay shemay have suffered by reason of thediscrimination againsther in the manner and to the extent set forth in section IVof this Decision entitled "The Remedy."(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records and other data necessary to give effect tothe backpay requirement.(c)Post at its store, known as Deaktor's Foodland, inPittsburgh, Pennsylvania, copies of the attached noticemarked "Appendix."7 Copies ofsaid notice,on formsprovided by the Regional Director for Region 6, afterhaving been duly signed by theRespondent's representa-tive, shall be posted by the Respondent immediately uponreceipt thereof, and bemaintainedby it for 60 consecu-tive days thereafter,in conspicuous places,including allplaceswhere notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to assure that said notices are not altered, defaced,or covered by any other material.(d)Notify thesaidRegionalDirector, in -writing,within 20 days from the date of service of this Decision,what steps Respondent has taken to comply herewith.87 In the event that this Recommended Order is adopted by the Board,the words"a Decision andOrder"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice. In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourtof Appeals,the words"a Decree of the United States Court of Ap-peals Enforcing an Order"shall be substituted for the words "a Decisionand Order."8In the event that this Recommended Order is adopted by the Board,this provision shall be modifiedto read"Notify theRegional Director forRegion 6,in writing,within 10 daysfrom the dateof this Order,what stepsRespondent has taken to comply herewith." 298DECISIONS OF NATIONALAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our em-ployees that:WE WILL NOT discourage membership in Amalga-mated Meat Cutters and Butcher Workmen of NorthAmerica, Local 424, AFL-CIO, or in any otherlabor organization of our employees, by discriminat-ing with respect to the hire or tenure of their employ-ment or any term or condition of their employment.WE WILL NOT order any of our employees not tojoin a labor union.WE WILL NOT in any like or related manner inter-fere with, restrain, or coerce our employees in the ex-ercise of the right to self-organization, to form labororganizations, to join or assist the above-named orany other labor organization, to bargain collectivelythrough representatives of their own choosing, andto engage in any other concerted activities for thepurpose of collective bargaining or other mutual aidor protection, or to refrain from any and all such ac-tivities.LABOR RELATIONS BOARDWE WILL offer to Violet O'Conner immediate andfullreinstatement to her former or substantiallyequivalent position, without prejudice to her seniori-ty or other rights and privileges, and make her wholefor any loss of pay she may have suffered by reasonof our discrimination against her.All our employees are free to become or remain, or torefrain from becoming or remaining, members of anylabor organization, except to the extent that this right maybe affected by any agreement in conformity with Section8(a)(3) of the Act.E. D. FOODS, INC., D/B/ADEAKTOR'S FOODLAND(Employer)DatedBy(Representative)(Title)This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board's Regional Office, 1536 FederalBuilding, 1000 Liberty Avenue, Pittsburgh, Pennsylvania15222, Telephone 644-2977.